Citation Nr: 1717081	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2012, the Veteran presented sworn testimony at a hearing before an Acting Veterans Law Judge (AVLJ) who is no longer with the Board.  A transcript of that hearing is of record.  The Veteran has been notified of his right to have a new hearing, but he has elected to have his appeal decided on the evidence of record.  See 38 U.S.C.A. § 7107 (c) (West 2015); April 2016 Hearing Options Response.

This matter was remanded in July 2013 for further development.  At that time, the Board also remanded claims for entitlement to service connection for alopecia and tinea pedis.  The RO granted service connection for alopecia in January 2015.  With regard to tinea pedis, the Board remanded the claim to afford the Veteran a statement of the case (SOC) per Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC in October 2013.  No appeal was submitted within 60 days of the SOC.  See 38 C.F.R. § 20.302 (b)(1).  Rather, the only communication regarding the continuance of this claim was an Appellant Brief filed in March 2016.  Consequently, the issue is not before the Board and the prior May 2009 RO denial is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016)

Given the aforementioned, the Board considers the Appellant Brief filed in March 2016 to function as a new claim.  Specifically, it raises the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.  This claim has yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran has been afforded two VA examinations in January 2011 and in October 2014.  With regard to the 2011 examination, the examiner indicated being unable to render an opinion as to etiology of the Veteran's claimed sinus disorder without evidence of in-service upper respiratory infections (URIs).  The Board previously found this opinion inadequate as service treatment records contained multiple reports of treatment for URIs and sinus issues.  As a result, the matter was remanded in 2012 for a new examination.  

In October 2014, a new VA examiner opined that the Veteran's sinusitis was less likely than not related to service.  The examiner rationalized this conclusion on being "unable to document chronic sinusitis in the medical records provided while the [Veteran] was on active duty."  This opinion is likewise inadequate.  Notably, the examiner failed to address the significance of the Veteran's treatment for URIs and other conditions in-service. The examiner merely noted these conditions in the Veteran's history section.  A new opinion must be obtained.

Correspondingly, review of the record has revealed that a substantial number of the Veteran's service treatment records are now illegible as a result of improper scanning.  These records do not contain a "Best Copy" stamp indicating that the original paper records were also illegible.  In this regard, the Board attempted on multiple occasions to obtain legible copies of the records by requesting that the records be rescanned through internal administrative procedures.  These efforts were unsuccessful.  Therefore, on remand, the RO must assist in having any illegible service treatment records rescanned or re-obtained to allow for consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to locate the Veteran's original service treatment records and scan them into the Veterans Benefits Management System (VBMS).  If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran.  In notifying the Veteran (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim, and (d) inform the Veteran that he may submit any copies of service treatment records he has in his possession.  The Veteran must then be given an opportunity to respond. Additionally, any negative response should be associated with the record.

2. Following completion of the above development, forward the Veteran's claims file to an ear, nose, & throat specialist, or equivalent physician, for an opinion regarding whether the Veteran's current sinusitis is related to active military service.  Access to the claims file, to include VBMS and Virtual VA, and a copy of this remand must be made available to the examiner for review. 

a. Regarding the Veteran's currently diagnosed chronic sinusitis, the physician must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder is causally related to any incident of the Veteran's period of active service. 

In rendering the requested opinion, the physician must address the significance, if any, of the following:

i.  Service treatment records showing repeat care and treatment for sinus and respiratory conditions.  These records include, but are not limited to: November 1990 diagnosis of URI and viral syndrome; January 1996, diagnosis of acute bronchitis; September 1997, diagnosis and treatment for URI with nasal congestion, lasting one week in duration; July 1998, complaint of nasal congestion for two days and diagnosis of viral pharyngitis; September 2000, diagnosis of viral URI; November 2000, diagnosis of acute URI; January 2007, notation of a history of allergic rhinitis. 

ii. Treatment records dated since service.

iii. The January 2011 VA examination report.  Note, the 2011 examiner indicated that the presence of URIs in service was necessary for the determination of the etiology of the Veteran's current sinusitis.  In this regard, are the Veteran's repeat treatments for URIs in-service indicative of his sinusitis being present in-service?

iv. The testimony of the Veteran that his current symptomatology is the same as that documented in service treatment records. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any opinion cannot be provided without resort to speculation, the examiner should state why this is so.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


